DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant’s amendments and arguments, filed on 6/24/2021, with respect to claims 11, 15-17 and new claims 21-23 have been fully considered and are persuasive as the allowable subject matter of claims 11, 15 and 17 have been rewritten into independent forms.  Therefore, claims 11 and 15-17 are allowed as indicated in sections 8 and 9 below.  New claims 21-23 are also allowed as being dependent claims of claims 15-17, respectively. 
Applicant's amendments and arguments with respect to claims 1-9 and 18-20 rejected under 35 U.S.C 102(a)(1) and 103(a) have been fully considered but they are not persuasive. 
The Applicant submits the following arguments:
(i) Takenaka does not disclose "the scanning unit is further configured to switch a drive mode between a first drive mode and a second drive mode in control of the plurality of pixels based on the first synchronization signal and the second synchronization signal, the first drive mode and the second drive mode having periods of different lengths of the readout scan performed on the plurality of rows."  Specifically, in Takenaka, a length of the readout scan performed on the plurality of rows in, e.g., the frame F-1 in FIG. 5A is the same as a length of 
(ii) Park is not seen to disclose or suggest anything that, when comnbined with Takenaka, the features of the scanning unit as recited in claim 1 which is mentioned in (i) above.
In response, the Examiner understands the Applicant’s arguments but respectfully disagrees for the reasons set forth below. 
(i) As clearly shown in Figs. 5A and 5B of Takenaka, it is apparent that “READ OUT ROW SCAN” in frame F-2 in two-row-addition drive mode varies in length among a plurality of rows in that frame and also NOT equal to the row read out length of frame F or F+1 in non-addition drive mode.  The length of “READ OUT ROW SCAN” from row to row in the two-row-addition drive mode is NOT the same.  That is to say the “READ OUT ROW SCAN” blocks in two-row-addition mode are short and long in alternate fashion as shown by the figures.  However, this does not happen in the non-addition drive mode in which the row read out length is almost constant among the rows.  As such, the amended limitation of “the first drive mode and the second drive mode having periods of different lengths of the read out scan performed on the plurality of rows” is met by the disclosure of Takenaka in a broad sense; and thus, the teaching of Takenaka encompasses the current claim limitations "the scanning unit is further configured to switch a drive mode between a first drive mode and a second drive mode in control of the plurality of pixels based on the first synchronization signal and the second synchronization signal, the first drive mode and the second drive mode having periods of different lengths of the readout scan performed on the plurality of rows."  (Please note the previous Office Action; Figs. 5A, 5B and par. [0053]-[0059]). 
(ii) Since the teaching of Takenaka has met the above mentioned claim limitations, the combination of Takenaka and Park is also proper.  Park is relied upon for the teaching for different first and second synchronization cycles recited in claim 2 for improved accuracy as discussed in the Office Action dated 3/30/2021.  
In view of the above, the rejections of claims 1-9 and 18-20 are maintained. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takenaka et al. (US 2011/0007173, hereinafter “Takenaka”).

Regarding claim 1, Takenaka teaches an imaging device comprising: 
a plurality of pixels arranged over a plurality of rows (Fig. 1), wherein each of the plurality of pixels includes a photoelectric conversion unit (Fig. 2) configured to generate and accumulate charges by photoelectric conversion, a detection unit (photodiode 1211) to which charges are transferred from the photoelectric conversion unit, an amplifier unit (1214) that is connected to the detection unit and configured to output a pixel signal in accordance with a (Fig. 2 and par. [0029]); 
a scanning unit (14 in Fig. 1) configured to control the plurality of pixels so as to perform a shutter scan (by electronic shutter scan unit 141) to start accumulation of charges in the photoelectric conversion unit by releasing reset of the photoelectric conversion unit for each of the rows and perform a readout scan (by readout row scan unit 142) to output the pixel signal from the amplifier unit to a signal line for each of the rows (see Figs. 1, 4, 5A & 5B and par. [0028], [0033]-[0035] and note both addition readout mode and non-addition readout mode); and 
a control unit (Fig. 1) configured to output, to the scanning unit, a first synchronization signal indicating a drive timing of pixels on respective rows in the shutter scan (by the electronic shutter scan unit 141) and a second synchronization signal indicating a drive timing of pixels on respective rows in the readout scan (by the readout row scan unit 142; see Figs. 1, 4 5A & 5B and par. [0028], [0034], [0037]-[0041], [0046]); 
wherein the scanning unit is further configured to switch a drive mode between a first drive mode (e.g., two-row addition drive mode) and a second drive mode (e.g., non-addition drive mode) in control of the plurality of pixels based on the first synchronization signal and the second synchronization signal, the first drive mode and the second drive mode having periods of different lengths of the readout scan performed on the plurality of rows (note “READ OUT ROW SCAN” blocks in Figs. 5A & 5B in which the length of read out row scan period in the addition mode is different than that of the read out row scan period in the non-addition mode. Please also note the Examiner’s response in section 3 above), and start the shutter scan (see Fig. 5A and par. [0053]-[0059], wherein the shutter scan of the non-addition mode starts before the read out row scan of the two-row addition drive mode ends when the mode switching is performed. It should also be noted that although the first synchronization signal and the second synchronization signal are not shown in Fig. 5A, these synchronization signals are inherent in the imaging device of Takenaka in order for the shutter scan and read out scan to operate properly as disclosed).

Regarding claim 18, Takenaka teaches an imaging system (Figs. 1 & 14) comprising: an imaging device according to claim 1; and a single processing unit (3) configured to process signals output from the pixels of the imaging device (see Fig. 14 and par. [0112]). 

Regarding claim 19, Takenaka further teaches an apparatus comprising: the imaging device according claim 1; a mechanical device (lens driver); and a control device (4) configured to control the mechanical device in accordance with the information on a signal from the imaging device (see Fig. 14 and par. [0111]-[0114]). 

 	Regarding claim 20, the subject matter of this method claim is also met by the disclosure of Takenaka as discussed in the apparatus claim 1 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over “Takenaka” in view of Park et al. (US 2020/0204747, hereinafter “Park”). 

Regarding claim 2, Takenaka does not explicitly teach that the first synchronization signal (shutter scan synchronization signal) and the second synchronization signal (readout  scan synchronization signal) include control pulses having cycles different from each other.  
However, as taught by Park in Fig. 8B, imaging device is implemented with improved synchronization accuracy for different image sensor driving modes in which an exposure synchronization signal (803) can be driven at a different cycle from a readout scan synchronization signal (805) in at least one of a plurality of driving modes (see Park, Fig. 8B and par. [0008], [0136]-[0137], wherein the synchronization periods of the exposure and readout scan are not equal. It should be noted that, as known in the art, the exposure synchronization signal is an equivalent term to a shutter scan synchronization signal).  


	Regarding claim 3, the modified imaging device by the combined teaching of Takenaka and Park also comprises the scanning unit that is further configured to perform driving of pixels on respective rows at a cycle different from a cycle of control pulses included in the first synchronization signal in the shutter scan (see Takenaka in Fig. 5A and 5B in which the driving of pixels on respective rows by the horizontal scanning (HD) at a horizontal scan cycle that is not the same as the shutter scan synchronization cycle for exposure time in view of Park as discussed in claim 2 above).

 	Regarding claim 4, it is also seen in the combined teaching of Takenaka and Park that a cycle of control pulses included in the second synchronization signal (readout scan synchronization) changes in accordance with a drive mode (see Figs. 5A and 5B of Takenaka and note that the readout scan period for each row varies from the addition mode to the non-addition mode.  This is taken together with the synchronization signal cycles as discussed in claim 2). 

	Regarding claim 5, as also taught by the combination of Takenaka and Park, a cycle of control pulses included in the second synchronization signal is n times a cycle of control pulses or equal to 1 (note Fig. 8A in Park that the cycle of the second (readout scan) synchronization signal 805 is n times the cycle of the first (shutter scan) synchronization 803, wherein n = 1 which is equal cycle but out of phase as shown therein).  

	Regarding claim 6, the subject matter of this claim is also met by the analyses in claims 3 and 5 above.  It should be noted that n times (n=1) as discussed in claim 5 or different than 1 as discussed in claim 3. 

	Regarding claim 7, the combined teaching of Takenaka and Park further discloses that the scanning unit is further configured to perform driving of a pixel on one row every time n control pulses are input in the shutter scan (note that both Takenaka and Park teach rolling shutter scan, one row at a time as shown in Figs. 5A & 5B of Takenaka and par. [0083] of Park. Thus, driving of one row every time n control pulses are input in the shutter scan is inherent in the imaging device of the combined teaching). 

	Regarding claim 8, it is further seen in the combined teaching of Takenaka and Park that the scanning unit is further configured to perform driving of pixels on respective rows at the same cycle as a cycle of control pulses included in the second synchronization signal (readout scan) in the readout scan (see Park, Figs. 8A & 8B in which the pixel rows are sequentially readout at the same cycle as the cycle of the readout scan synchronization pulses 805).
	
(Figs. 5A & 5B in Takenaka show a third synchronization signal as a switching mode synchronization signal for changing the addition mode to the non-addition mode or vice versa.  This switching mode synchronization signal enable control pulses of the first and second synchronization signals to change for a different shutter scan and readout scan as discussed above).
	
Allowable Subject Matter
Claims 11, 15-17 and 21-23 are allowed.
Claims 10, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, the prior art of record fails to teach or suggest the limitations of claim 10 that includes “a cycle of control pulses included in the first synchronization signal is the same as a cycle of control pulses included in the third synchronization signal.”
	Regarding claim 11, the prior art of record also fails to teach or suggest the combination of ALL limitations of claim 11 that specifically includes “a cycle of control pulses included in the second synchronization signal is n times a cycle of control pulses included in the third synchronization signal, where n is an integer greater than or equal to 1.”
	Regarding claim 12, the prior art of record also fails to teach or suggest the limitations of “if HD13 > HD14, INH> TR6 - TR7 + HD 12 is satisfied, where INH denotes a length of a period from start of the readout scan performed in the first drive mode to start of the shutter scan performed in the second drive mode, TR6 denotes a length of a period of the readout scan performed in the first drive mode, TR7 denotes a length of a period of the readout scan performed in the second drive mode, HD12 denotes a cycle of control pulses included in the first synchronization signal, HD13 denotes a cycle of control pulses included in the second synchronization signal in the first drive mode, and HD14 denotes a cycle of control pulses included in the second synchronization signal in the second drive mode.”
	Regarding claims 13 & 14, these claims are dependent from claim 12.
	Regarding claim 15, the prior art of record also fails to teach or suggest the combination of ALL limitations of claim 15 that specifically includes “the scanning unit is further configured to start the shutter scan performed in the second drive mode before the shutter scan performed in the first drive mode ends when switching a drive mode from the first drive mode to the second drive mode.”
	Regarding claim 16, this claim is dependent from claim 15.
	Regarding claim 17, the prior art of record also fails to teach or suggest the combination of all limitations of this claim that includes “each of the plurality of pixels includes a first photoelectric conversion unit and a second photoelectric conversion unit, wherein the first drive mode is a mode to output a pixel signal based on only one of the first photoelectric conversion unit and the second photoelectric conversion unit and a pixel signal based on both of the first photoelectric conversion unit and the second photoelectric conversion unit, and wherein the second drive mode is a mode to output a pixel signal based on both of the first photoelectric conversion unit and the second photoelectric conversion unit without outputting a pixel signal based on only one of the first photoelectric conversion unit and the second photoelectric conversion unit.”
	Regarding claims 21-23, these claims are dependent from claims 11, 15 and 17, respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NHAN T TRAN/Primary Examiner, Art Unit 2697